Citation Nr: 0828076	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  04-39 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for arthritis (degenerative 
joint disease) in multiple joints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1957 to August 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which continued the denial of a previously 
denied service connection claim for degenerative joint 
disease of multiple joints and cervical spine.  In 
March 2007, the Board re-opened the veteran's claim and 
remanded the case to the RO for additional development.

In November 2006, the veteran presented personal testimony 
during a Travel Board hearing before the undersigned Veterans 
Law Judge.  A transcript of the hearing is of record.  During 
the hearing, the veteran raised the issue of entitlement to 
an increased rating for the service-connected right fourth 
finger.  This issue is referred to the RO for further 
development and adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The evidence of record does not demonstrate that the 
veteran's claimed arthritis in multiple joints is a result of 
or was aggravated by any established event from active 
service.


CONCLUSION OF LAW

Arthritis in multiple joints was not incurred in or 
aggravated by service, nor may service incurrence of 
arthritis be presumed.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the appellant in March 2007 that fully addressed all 
notice elements.  The letter  informed the appellant of what 
evidence was required to substantiate the claim and of the 
appellant's and VA's respective duties for obtaining 
evidence.  Although the notice letter was not sent before the 
initial RO decision in this matter, the Board finds that this 
error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the appeals management 
center (AMC) also readjudicated the case by way of a 
supplemental statement of the case issued in August 2007 
after the notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and arthritis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of service, such disease shall be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

Factual Background and Analysis

The veteran's enlistment physical examination in June 1957 
revealed no musculoskeletal abnormalities.  The reports of 
medical examination and reports of medical history dated in 
January 1960, March, 1960, April 1965, May 1966, and January 
1972 were negative for any clinical finding of the 
musculoskeletal system, lower extremities, or spine.  
Amputation of the second joint of the first and second 
fingers of the right hand were noted to have existed prior to 
service, but otherwise, there were no findings reported with 
regard to the upper extremities on reports of medical 
examination listed above.  A review of the service medical 
records found no orthopedic complaints related to 
degenerative joint disease; a stiff neck with limitation of 
motion in July 1964 was attributed to a viral illness.  In 
April 1965, the veteran was referred to the dispensary after 
he related that at age three or four, he was treated for 
rheumatic fever.  He indicated that he had never had a heart 
murmur, shortness of breath, edema, chest pain, arthritis, or 
chorea.  It was indicated that there was no need for 
prophylactic treatment.  In September 1965, he complained of 
sore feet and ankles with no physical findings noted on 
examination.  In August 1966, he complained of weakness in 
the legs during physical training due to an old parachute 
injury.  There was no evidence of any organic disease.  He 
was placed on long distance running restriction for a 2-week 
period.  In October 1970, he fell and dislocated his left 
shoulder.  The shoulder was X-rayed and was then placed in a 
sling.  In April 1974, the veteran sustained a fracture to 
the right distal tibia (right ankle).  In a May 1975 
orthopedic report, X-rays revealed degenerative arthritis in 
the right ankle.  In a September 1975 entry, the veteran 
complained of right ankle pain and the examiner noted a 
history of degenerative arthritis in the right ankle 
secondary to an old fracture.  The veteran waived his 
opportunity for a retirement physical examination.  

Post-service, the first medical evidence of record for any 
complaints of arthritis in the cervical spine or lower 
extremities arises in the veteran's VA medical records.  On 
VA examination in October 1977, the examiner noted residuals 
of left shoulder reduction, status post dislocation.  The 
veteran was found to have full range of motion in the spine 
and all other joints, to include the left shoulder.  X-rays 
of the left shoulder showed no evidence of fracture, 
dislocation, bone or joint abnormality.  There was no 
evidence of soft tissue calcification.  

In a May 1991 VA examination report, the veteran complained 
of arthritis in the right leg, left shoulder, and hands.  The 
veteran related his left shoulder pain to an in-service 
dislocation.  No physical findings for the left shoulder, 
hands, or right leg were reported by the examiner.  X-rays of 
the left ankle were normal.  The examiner noted diminished 
deep tendon reflexes of the bilateral knees.  

In a November 1995 VA outpatient treatment record, the 
veteran complained of arthritis in the knees, ankles, elbows, 
and hands.  The examiner considered these complaints to be 
degenerative joint disease in etiology.  X-rays of the 
bilateral knees showed minimal or questionable joint 
effusion, which suggested a mild degenerative joint disease 
or post-traumatic change of the soft tissue.  

The veteran's medical records from the Social Security 
Administration include an April 1996 disability determination 
wherein the veteran was found to be disabled due to coronary 
artery disease and a right ankle degenerative joint disease.
A December 1996 X-ray report of the left shoulder was within 
normal limits.  

In a March 1997 VA bone scan, the examiner noted findings 
consistent with mild degenerative changes in the knees, 
sternoclavicular joints, left shoulder, and spine.  In a 
September 1997 entry, the veteran was treated for complaints 
of multifocal joint pain in the left ankle, foot, bilateral 
knees, low back, neck, elbows, wrists, and hands.  He was 
diagnosed with multifocal arthralgias and mild degenerative 
arthritis in the shoulders, knees, elbows, wrists, hands, and 
left ankle.  Cervical and lumbar spine spondylosis was noted 
with no clinical radiculopathy found.  

In a November 1997 VA X-ray of the cervical spine, 
degenerative changes productive of spondylosis and disc space 
narrowing were notes at C3-6 and possibly C-7.  Foramina 
encroachment was noted in the cervical spine at multiple 
levels with no fractures seen.  X-rays of the lumbar spine 
showed evidence of degenerative changes productive of minor 
spondylosis and apophyseal degenerative joint disease at L5-
S1.  No fractures were seen and disc spaces in the lumbar 
spine appeared to be maintained.  A March 1998 X-ray report 
of the left ankle showed minor degenerative joint disease 
with prominent calcaneal spur.  

On VA joints examination in November 1998, the veteran 
complained of pain in the left shoulder and knees.  Based on 
review of the claims file, which included previous X-ray 
reports, and physical examination findings, the diagnoses 
included degenerative joint disease of the left shoulder and 
left knee.  

The Board has reviewed VA treatment records dated from 1999 
to 2000 in which the veteran complained of multiple joint 
pain.  Within these records are diagnoses of degenerative 
joint disease in multiple joints.  In a November 2001 nursing 
note, complaints of chronic hip pain was added to the list of 
joint pain complaints.  

Private medical records dated in March 2002 reflect a 
diagnosis of degenerative joint disease in the neck and left 
fourth finger.  The veteran was also treated for complaints 
of leg cramps of unknown etiology.  He noted that during his 
Vietnam service, he carried and installed telephone cables 
that were often wrapped around his body and neck causing 
pain.  He reported an onset of leg pain from having to jump 
off telephone poles from considerable heights in order to 
avoid enemy attacks.  On physical examination, there was a 
full range of motion in the cervical and lumbar spine, no hip 
abnormality with 5/5 motor strength in the bilateral upper 
and lower extremities.  X-rays films revealed severe cervical 
spondylosis with an upper kyphotic deformity, while hip and 
pelvis films were normal.  The diagnosis was chronic left hip 
and thigh pain and severe multilevel cervical spondylosis 
with deformity.  

On VA joints examination in April 2002, the veteran's 
complaints were limited to the service-connected left 
shoulder, right knee, right ankle, and right ring finger.  No 
medical opinion was offered regarding the veteran's multiple 
joint degenerative arthritis claim.  

VA treatment records from 2001 to 2003 that reflect the 
veteran's ongoing complaints of neck pain.

In a July 2004 narrative report from the veteran's private 
doctor, it was noted that the veteran's complaints of joint 
stiffness and pain "can certainly result from the years of 
laying telephone cable while in military service."  The 
examiner opined that "even without severe findings on 
radiographs, people can experience significant and permanent 
joint pain from such labor" and that it was "not uncommon 
for heavy labor to accelerate degenerative disc disease or 
degenerative joint disease."  The examiner concluded that 
the veteran's military service could have resulted in 
degenerative disease in the cervical and lumbar spine without 
or without severe radiographic findings.  

During his November 2006 hearing before the undersigned, the 
veteran reported having neck problems in the 1960's during 
his active duty service.  He did not recall when he first 
started receiving medical treatment for his complaints of 
multiple joint arthritis after his separation from military 
service, but he indicated that he received current and 
ongoing treatment for these symptoms.  His complaints of 
joint pain involved the neck, low back, knees, hips, wrists, 
elbows, and ankles.  The veteran testified that he had not 
worked since 1994, but that his post-service employment 
consisted of working as a corrections officer.  He sustained 
no post-service injuries, other than problems involving his 
service-connected right ankle, for which he was, in part, 
awarded SSA disability benefits in April 1996.  He stated 
that his medical treatment was through the Temple VA medical 
system.  

VA outpatient records from 2003 through 2006 contain ongoing 
complaints of neck, shoulder, back, and foot pain.  X-ray 
reports from July 2006 show degenerative changes at virtually 
all the levels of the cervical spine, mild degenerative 
changes of the thoracic spine, and mild degenerative changes 
of the lumbar spine.  Computed tomography (CT) of the 
cervical spine completed in September 2006 revealed mild and 
moderate central canal stenosis from C3 through C7.  Magnetic 
resonance imaging (MRI) completed in January 2007 confirmed 
the CT findings.

On VA examination in May 2007, the examiner provided 
diagnoses of moderate to severe degenerative disease of the 
cervical spine, moderate degenerative disease of the lumbar 
spine, mild to moderate degenerative disease of both knees 
consistent with age, and chronic impingement syndrome of the 
left and right shoulders.  He opined that it was not likely 
that the current degenerative disease in the veteran's 
shoulders or cervical spine were related to his active duty 
service.  He also commented that he could find no evidence of 
treatment for any injuries to the neck, low back, shoulders 
or knees in the claims file.  He stated that the July 2004 
private doctor rendered his opinion based on a history 
provided by the veteran and was speculating as to the changes 
seen on the veteran's exams and X-rays.  The examiner 
concluded that it was not likely that the degenerative 
changes seen in multiple joints would be present as post-
traumatic arthritis without ample medical documentation of 
injuries.

Based on the evidence of record, the Board finds that the 
veteran's current claimed arthritis in multiple joints is not 
a result of an established event, injury, or disease during 
active service.  In this matter, the Board finds the May 2007 
VA examiner's opinion persuasive.  The examiner reviewed the 
entire claims file and mentioned specific entries from the 
claims file in his report.  He provided a thorough 
examination of the veteran.  All necessary tests were 
performed.  He concluded that the veteran's claimed arthritis 
was not likely caused by his military service.  He based his 
opinion on the results of his examination as well as a 
thorough review of all available service and post-service 
treatment records.
The Board finds the April 2004 private medical opinion less 
persuasive.  It appears that the private doctor did not 
review the veteran's service records or medical documents.  
He formed his opinion based on the veteran's recounted 
history.  The U.S. Court of Appeals for Veterans Claims 
(Court) has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See, e.g., LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (the fact that the 
veteran's history is recorded in medical records does not 
transform it into a competent medical opinion); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) (generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (the Board is not bound to accept a physician's 
opinion on when it is based exclusively on the recitations of 
a claimant that have been previously rejected.)  As the 
April 2004 private physician formed his opinion without 
having reviewed all available service treatment records and 
the claims file, his opinion is less persuasive.

Additionally, the Board notes that the April 2004 doctor 
phrased his opinion in terms of the words "can result."  
The Court has held that the use of equivocal language such as 
"could have" makes a statement by an examiner speculative in 
nature.  See Bostain v. West, 11 Vet. App. 124, 127-28, 
quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical 
opinion expressed in terms of "may" also implies "may or may 
not" and is too speculative to establish medical nexus).  See 
also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's 
statement framed in terms such as "could have been" is not 
probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
("may or may not: language by a physician is too 
speculative).  Thus, while the April 2004 private medical 
opinion provides competent medical evidence regarding the 
veteran's current condition, it does not provide competent 
evidence regarding the etiology of the veteran's arthritis.

The Board has considered whether service connection for 
arthritis in multiple joints could be established on a 
presumptive basis.  To establish service connection for 
arthritis on a presumptive basis, the disability must 
manifest itself to a compensable degree within one year of 
the veteran leaving active duty.  See 38 C.F.R. §§ 3.307, 
3.309 (2007).  In this case, no medical evidence demonstrates 
that the veteran experienced arthritis in the claimed joints 
to a compensable level within a year after his discharge from 
active duty.  VA examination in October 1977 did not reveal 
arthritis in the claimed joints.  Therefore, service 
connection for arthritis in the bilateral hips and lower back 
cannot be established on a presumptive basis.

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  Thus, while the veteran is competent 
to report what comes to him through her senses, he does not 
have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  Therefore, he cannot provide a competent medical 
opinion regarding diagnosis and causation.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.

ORDER

Entitlement to service connection for arthritis (degenerative 
joint disease) in multiple joints is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


